Citation Nr: 0533703
Decision Date: 12/14/05	Archive Date: 03/02/06

DOCKET NO. 03-34 940A                       DATE DEC 14 2005


	On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California

THE ISSUE

Entitlement to service connection for the cause of the veteran's death.

ATTORNEY FOR THE BOARD

M. Prem

INTRODUCTION

The veteran served on active duty in the U. S. Navy from October 1943 to November 1945. His duties included that of a Machinist's Mate, third class. The veteran died in October 1948. The appellant is the veteran's widow.


This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for the cause of the veteran's death.

In her September 2005 VA Form 9, the appellant requested a Travel Board hearing. However, she withdrew that request by way of October 2005 correspondence. Accordingly, her hearing request is deemed withdrawn. 38 C.F.R. § 20.704(d) (2005).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

REMAND

A certificate of death on file shows that the veteran died at his Brooklyn residence on October xx, 1948, at the age of 35. The immediate cause of death was recorded as congestion of viscera pending chemical analysis. The veteran was not service connected for any disabilities at the time of his death. There are no terminal hospital records but there is an autopsy report. It indicates that the veteran's wife found her husband dead in bed after having ingested a large quantity of sleeping tablets. The autopsy report and a chemical analysis showed that he had committed suicide by ingesting barbiturates and it was indicated in the autopsy report that the barbiturates had been prescribed.

The appellant acknowledged in a December 2003 correspondence that the veteran committed suicide. She indicated that the veteran had had an earlier suicide attempt. She specifically noted that, in early 1947, he had tried to hang himself with wire, which occurred in front of her daughter, who was then four years old. The appellant recalled that the veteran was taken to Kings County Hospital in

- 2 



Brooklyn, New York, where he remained in the mental ward for a week. She further indicated that, thereafter, the veteran's demeanor only became worse and he continued to beat her and their children.

According to the appellant, when the veteran died, she received death benefits for herself and two children. In 1950, the VA took her deposition, as well as the depositions of several servicemen in his platoon. She believed that the veteran's death was related to his war experiences in the South Pacific. She stated that he returned home a very disturbed, strange, and frightening man. She says she received a check for $2,000.00 and an increase in benefits for her children until they became 18 years old. The appellant stated that she has been in touch with various agencies in New York attempting to obtain the veteran's medical records, only to be told that after 30 years, they would have been destroyed.

The Board finds that further development is warranted with respect to this appeal. First, the appellant has indicated that she was in receipt of benefits relating to the veteran's death decades ago before she remarried. The RO must clarify whether service connection for the cause of the veteran's death was previously granted.

Second, the appellant notes that the veteran severed in the South Pacific during his October 1943 to November 1945 service. It is apparent that the veteran was a Machinist's Mate, third class but his service personnel records are incomplete. The RO must try and obtain or reconstruct the veteran's personnel records and make a determination as to whether he engaged in combat with the enemy within the meaning of 38 U.S.C.A. § 1154(b) (West 2002).

Third, the appellant has indicated that the veteran was a patient at Kings County Hospital in Brooklyn, New York, for approximately one week in early 1947, following a suicide attempt. There is no indication that the RO has tried to obtain these records. Such documentation would clearly be relevant to the question at hand: whether the veteran's suicide in October 1948 can be linked tohis World War

- 3 


II service. The RO must attempt to obtain these treatment records. 38 C.F.R. § 3.159(c)(1) (2005).

The RO must also attempt to obtain all of the veteran's service personnel records, to include ships that he served on, ship logs, etc. 38 C.F.R. § 3.159(c)(2) (2005).

The RO must also provide the appellant with another opportunity to appoint a service representative and to present testimony at a personal hearing (RO or Board) if desired.

Finally, if it is determined that the veteran had any combat duty, the RO must refer this case to a VA psychiatrist to obtain an opinion as to whether the veteran's suicide was linked to such service. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005). It is pertinent to note that he committed suicide within three years of service and it is apparent that a physician prescribed barbiturates prior to his death.

Accordingly, the case is REMANDED for the following development:

I. The AMC/RO must clarify whether service connection for the cause of the veteran's death or death pension was granted when the appellant filed a claim shortly after the veteran died in October 1948.

2. The AMC/RO must attempt to obtain the veteran's complete service personnel records, or reconstruct such, to include the ships that he served on, and make a determination as to whether the veteran engaged in combat with the enemy at any point during his W orId War II service.

-4


3. With authorization from the appellant, the AMC should contact the Kings County Hospital in Brooklyn, New York, for the purpose of obtaining any records of the veteran that may be available, to include from a hospitalization in 1947. Any records that are obtained should be associated with the claims file.

4. The AMC should contact the appellant and ask her to provide any information relating to the veteran's being prescribed barbiturates, to include any treatment facility or name. of a physician if recalled. With authorization from the appellant, the AMC should obtain any records that may be available.

All action to obtain the requested records should be documented fully in the claims file.

5. The AMC should again notify the appellant of the evidence necessary to substantiate her claim. This should include submitting or identifying medical records or a medical opinion relating the veteran's suicide to some incident of service, and that any such opinion should include consideration of the medical records in the claims file.

In addition, the AMC should request that the appellant submit any evidence in her possession that pertains to her claim.

6. The AMC should also provide the appellant with another opportunity to appoint a service representative

- 5 


and to present testimony at a personal hearing (RO or Board) if desired.

7. Thereafter, if and only if it is determined that the veteran had combat duty and/or additional relevant medical records or other evidence is obtained that suggests that the veteran had a psychiatric disorder due to service, the AMC/RO should send the claims file to a VA psychiatrist for an opinion. After a review of the relevant evidence in the claims file, the psychiatrist should be asked to opine whether it is at least as likely as not (50 percent or greater probability) that the veteran's suicide was linked to his service.

The psychiatrist should be advised that "as likely as not" or "more likely than not" supports the contended causal relationship between the veteran's suicide and service, whereas "less likely than not" weighs against the claim.

8. Thereafter, the AMC should undertake any additional development indicated by the state of the record at that time.

9. The AMC should then readjudicate the claim of entitlement to service connection for the cause of the veteran's death.

If the benefit sought on appeal remains denied, the AMC should issue a supplemental statement of the case that addresses all evidence added to the record subsequent to the statement of the case issued in November 2003. The appellant

- 6 


and her representative, if any, should be provided an appropriate opportunity to respond. Thereafter, the case should be returned to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United .States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2005).

- 7




